208 F.2d 693
54-1 USTC  P 9138
ALLEGHENY COUNTY AUTO MART, Inc.v.COMMISSIONER OF INTERNAL REVENUE.
No. 11129.
United States Court of AppealsThird Circuit.
Argued Dec. 18, 1953.Decided Dec. 29, 1953.

Samuel M. Rosenzweig, Pittsburgh, Pa., for appellant.
Louise Foster, Washington, D.C.  (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Washington, D.C., on the brief), for appellee.
Before MARIS, GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
This petition to review a decision of the Tax Court with respect to the petitioner's 1948 income tax involves the purely factual question whether its purchase of premises 5820 Baum Boulevard, Pittsburgh, from Meyer Marcus and its contemporaneous sale to him of premises 5860 Baum Boulevard were separate transactions or were part of a single transaction.  The Tax Court, in a memorandum opinion by Judge Murdock, found that 'The disposition of 5860 and the acquisition of 5820 were parts of a single inseparable deal in which the petitioner transferred 5860 as a part of the consideration for 5820.'  This finding has adequate support in the evidence and it compels the conclusion which the Tax Court reached that the petitioner did not realize a taxable loss on the disposition of 5860.


2
The decision of the Tax Court will be affirmed.